Title: To George Washington from Charles MacIver, February 1785
From: MacIver, Charles
To: Washington, George



May it please your Excellency
At the Printing-office in Alexandria [Va.][February 1785]

I presumed to do myself the Honour of writing you last November, on the first Prospect of Convalescence, after a lingering Illness. A few Weeks afterwards my Health was perfectly reestablished; in so much that I might have resumed my Business, or accepted more eligible Offers. But the Affair on which I wrote your Excellency lay so much at my Heart that I was unwilling to come under any permanent Engagements till I should hear from your Excellency. In such Circumstances, may I therefor hope that your Excellency will condescend to drop me a Line expressing your Opinion of the Practicability or Expedience of my Proposals. I am, very respectfully, Sir Your most devoted & humble Sert

Chas MacIver

